Citation Nr: 0428648	
Decision Date: 10/19/04    Archive Date: 10/28/04

DOCKET NO.  01-06 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include as due to undiagnosed illness.

2.  Entitlement to service connection for headaches, to 
include as due to undiagnosed illness.

3.  Entitlement to service connection for joint pain, to 
include as due to undiagnosed illness.

4.  Entitlement to service connection for a stomach disorder, 
to include as due to undiagnosed illness.

5.  Entitlement to service connection for sleep apnea, to 
include as due to undiagnosed illness.




REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from September 1983 to August 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2000 rating action of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which denied service connection for headaches, 
joint pain, a stomach disorder, sleep apnea, and a skin 
disorder, to include as due to undiagnosed illness.  The 
veteran submitted a notice of disagreement with the denial of 
these claims in February 2001.  He also stated that he 
disagreed with the denial of service connection for chronic 
fatigue; however, this claim had not been adjudicated by the 
RO.  The RO then included the issue of service connection for 
chronic fatigue, to include as due to an undiagnosed illness, 
in a July 2001 statement of the case.  The RO acknowledged 
that a rating decision had not been issued on this claim, but 
stated that it was taken as a sign of the veteran's sleep 
apnea. 

However, in the absence of an RO decision denying service 
connection for chronic fatigue, to include as due to an 
undiagnosed illness, the Board finds that this issue is not 
properly on appeal.  See 38 C.F.R. § 20.200.  Therefore, this 
claim is referred to the RO for appropriate action.

In May 2004, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO, 
a transcript of which has been associated with the claims 
folder.

The claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  On remand, 
the RO should provide the veteran appropriate notice.  

Additionally, the record does not contain sufficient medical 
evidence to support the veteran's claim that his disabilities 
arose during or are attributable to his military service.  
Whether a disease was manifest in service or may be 
attributable to a disease or injury in service is a question 
requiring medical expertise.  Accordingly, the veteran should 
be afforded VA examinations in order to obtain appropriate 
opinions in this case.  

Accordingly, this case is REMANDED for the following actions:

1.  Inform the veteran about (1) the 
information and evidence not of record that 
is necessary to substantiate his claims; 
(2) the information and evidence that VA 
will seek to obtain on his behalf; (3) the 
information or evidence that he is expected 
to provide; and (4) request or tell him to 
provide any evidence in his possession that 
pertains to the claims.  A copy of this 
notification must be associated with the 
claims folder.  

2.  Make arrangements for the veteran to be 
afforded VA neurological, orthopedic, 
gastrointestinal, respiratory, and skin 
examinations.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiners prior to the 
requested examinations.  The examiners 
should indicate in the report that the 
claims file, including the service medical 
records, was reviewed.  

The examiners should render diagnoses of 
all current disabilities manifested by 
headaches, joint pain, stomach problems, 
sleep problems (i.e., sleep apnea), and 
skin problems.  The examiners should 
specifically indicate whether or not any 
headaches, joint pain, stomach problems, 
sleep problems, and skin problems are 
symptoms of diagnosed disabilities or are 
attributable to undiagnosed illness.  All 
necessary tests in order to determine the 
correct diagnoses as determined by the 
examiners are to be done.  If no such 
disorders are found, the examiners should 
so state. 

If there are any objective indications of 
headaches, joint pain, stomach problems, 
sleep problems, and skin problems that 
cannot be attributed to any organic or 
psychological cause, the examiners should 
so state.  The examiners should identify 
any abnormal symptoms, abnormal physical 
findings, and abnormal laboratory test 
results that cannot be attributed to a 
known clinical diagnosis.  

The examiners should also state whether it 
is at least as likely as not that any 
disability manifested by headaches, joint 
pain, stomach problems, sleep problems, or 
skin problems had its onset during active 
service or is related to any in-service 
disease or injury.  In rendering these 
opinions, the examiners must thoroughly 
review the veteran's service medical 
records.

The examiners must provide comprehensive 
reports including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiners' conclusions.

3.  Thereafter, review the claims folder 
and ensure that ensure that all of the 
foregoing development has been conducted 
and completed in full.  Specific attention 
is directed to the examiners' reports.  
Ensure that the medical reports are 
complete and in full compliance with the 
above directives.  If the reports are 
deficient in any manner or fail to provide 
the specific opinions requested, they must 
be returned to the examiners for 
correction.  38 C.F.R. § 4.2 (2004); see 
also Stegall v. West, 11 Vet. App. 268 
(1998).

4.  Readjudicate the veteran's claims on 
appeal, with application of all appropriate 
laws and regulations, and consideration of 
any additional information obtained as a 
result of this remand.  Then, if the 
decision with respect to the claims on 
appeal remain adverse to the veteran, he 
and his representative should be furnished 
a supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.  

Then, the claims folder should be returned to the Board for 
further appellate consideration, if in order.  The veteran 
need take no action until he is so informed. He has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and to 
comply with all due process considerations.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).






 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



